RESPONSE TO APPLICANT’S AMENDMENT

1.  Applicant's amendment, filed 11/28/2022, is acknowledged.

2.  Claims 1-2, 5-6, 8-10, 12-34, 36, 52-60 are pending.

3.  Claims 2, 20, 23-25, 28 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 1, 5-6, 8-10, 12-19, 21-22, 26-27, 29-34, 36 and 52-60 are under examination as they read on the species of:

(a) the risk factor is the presence of anti-JCV antibodies, 
(b) the particular patient weight is from about 40 kg to less than about 80 kg in weight,
(c) the particular dose is 300 mg,
(d) the particular disease is MS.

5.  The claim amendment, filed 11/28/2022, is objected to under 37 CFR 1.121 because the status of every claim is incorrect such as “withdrawn” and “withdrawn-currently amended.” See the status of instant withdrawn claims 2, 20, 23-25, 28. 

6.  The following new grounds of rejection are necessitated by the amendment submitted 11/28/2022.

7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 8.  Claims 1, 5-6, 8-10, 12-19, 21, 22, 26, 27, 29-34, 36, 52-53, 55-57, 59-60 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al (Neurology Apr 2014, 82 (10 Supplement) P2.251-abstract and poster) for the same reasons set forth in the previous Office Action mailed 05/26/2022.

Herbert et al teach that extended dosing NTZ regiment (EID) represents an effective strategy to mitigate PML risk, while maintaining clinical and radiological efficacy in MS (i.e., commencing or undergoing chronic NTZ).   In particular, Herbert teaches that EID of NTZ in MS mitigate risk of PML while maintaining efficacy.  Herbert teaches that PML caused by JC virus (JCV) is the most serious complication associated with use of Natalizumab in patients with MS. PML risk after previous JCV exposure may be as high as 8.5/1,000 in long term NTZ (i.e., chronic) recipients with high JCV antibody index. PML susceptibility may reflect, at least in part, excessive reduction in discrete tissue compartment trafficking of immune cells required for JCV surveillance. While current MS treatment guidelines utilize a standard 300 mg NTZ dose administered every 4 weeks (i.e., SID), percentage saturation of α4β1 integrin receptor on circulating lymphocytes is contingent upon NTZ serum concentrations, which in turn may be influenced by individual metabolism, body mass, dosage, and dose frequency. Pivotal trial and postmarketing data suggest MRI and clinical activity generally recur 12-16 weeks following cessation of NTZ therapy. We hypothesized that transition to an 8-week dosing regimen (i.e., EID) would, in a sense, establish the phenomenon of oscillating and therapeutic anti-microbial immune reconstitution against a ubiquitous viral pathogen, JCV.  Herbert et al teach that retrospective analysis of data provided by six MS Centers for patients who received NTZ extended dosing (EID) schedules (every 6 weeks) will be presented. The results of 586 patients have received EID NTZ for at least 3 consecutive doses. Average age: 44 years; Male:female 32:68%; mean duration NTZ treatment (total): 37 doses; mean duration NTZ (EID): 12 doses; JCV immunopositivity: 63% (seropositive). Relapse rate and MRI progression remained extremely low despite trend to increase with increasing EID interval. Not a single case of PML was reported (see abstract).   Herbert poster also teaches:

Early Extended Dose only (EED) =4w3d-6w6d
Late extended Dose only (LED) =7w0d-8w5d 
Variable Extended Dose (VED) = exposure to both EED and LED schedules for variable durations (see Table 1 and Methods). 

Regarding claims 5-6, Herbert et al teach that PML risk in JCV Ab seropositive long-term NTZ recipients is 0.7%, if there was no prior immunosuppression, and 1.3%, if there was prior immunosuppression (see background).   Current guidelines utilize a standard NTZ 300 mg administered every 4 weeks, q28 day regimen (background).   Herbert also teaches that their cohort comprises 680 JCV-antibody positive person-years, so expected PML incidence so far is 1.6 (See PML Risk Calculation).

Regarding claims 8-9, Herbert et al teaches that all patients were initially treated with standard q4 weeks dosing for  ≥ 6 months, followed by extended dosing. More than one year is encompassed by  ≥ 6 months.  Herbert et al et that extended dosing was defined as 4 weeks 3days to 8 weeks and 5 days (Q32-61 days) for  ≥  consecutive doses (see Methods).  

With respect to claims 10-12, the reference teaches that the extending the  NTZ dosing schedule to q6-8 weeks dose (see Discussion/conclusions, Also see the Abstract).

With respect to claims 13, 14, 31-32; Herbert teaches that at 6-8 weeks (EID) post-infusion α4β1 saturation falls to approximately 70%  (see Rational and Fig. 1).

Claims 15-19 are included because Herbert teaches that BMI  of the EED =4w3d-6w6d and LED=7w0d-8w5d patients (see Methods for the ED schedule) are in the range of 19.3-42.4 and 16.1-49.2, respectively (see Table 1, row 7).  For example, BMI of 19-21 at heights 1.47m-1.93m  have a body weight of 41-78kg, which fall within the claimed weight.  (see BMI Chart: Centimeters/metes &Kilograms, https://www.whathealth.com/bmi/chart-metric.html)


Claims 36 and 52 are included because Table 1 shows that the longest duration of ED schedule is for the ED patients is in the range of 3-39 months for EED and 3-27 months for LED,  i.e., up to 3 years. (see last Row).

Claims 53, 57 are included because the patients who are on NTZ SID schedule of 4wks treatment were JCV surveillance during the treatment.  PML risk in JCV Ab seropositive long-term NTZ recipients is 0.7%, if there was no prior immunosuppression, and 1.3%, if there was prior immunosuppression (see Fig. 1 and Table 1, row 5).

Claims 55-56 and 59-60 are included because Herbert teaches that no single case of PML was reported in ED (abstract and Summary).

The reference teachings anticipate the claimed invention.
 
Applicant’s arguments, filed 11/28/2022, have been fully considered, but have not been found convincing.

 Applicant argues that Herbert et al fails to disclose that extended dosing schedules of natalizumab necessarily reduce the risk of developing PML in patients undergoing NTZ therapy.  Applicant submits that Herbert discloses that not a single case of PML was reported (see abstract and “PML Risk Calculation” poster), and the Office cites this disclosure (see page 3 of the Office action) for the anticipation rejection. This reasoning is clearly erroneous, however, because Herbert cannot possibly teach, with any certainty, whether PML risk is reduced or not via extended dosing as compared to standard dosing, because no cases of PML were reported at all. Since no cases of PML were reported, it makes it impossible to conclude from Herbert that the risk of PML decreases with extended dosing of natalizumab. This fact is not lost on Herbert, as the express conclusions set forth in the Herbert disclosure conservatively state that the collective observations support the hypothesis that extended dosing may represent an effective strategy to mitigate PML risk (see abstract) but also that despite the promising trend, statistical significance is not yet attained (see “PML Risk Calculation,” poster). For these reasons alone, Applicant believes that the subject matter of independent claims 1 and 26 are not anticipated by Herbert.

This is not found persuasive because Herbert et al teaches that “not a single case of PML was reported” indicates “reducing the risk of developing PML” with NTZ EID.  That is 100% reduction in the risk of developing PML with NTZ EID.  The claim limitations do not require any statistical significance in the results. 
Applicant submits that without necessarily agreeing with the conclusions of the Office with regard to the rejection of claims 1, 3-4, 8-19, 21, 22, 26-27, 29-36, 52-53, 55-57, and 59-60, and solely in an effort to expedite examination, Applicant herein amends claim 1 to recite:
A method of reducing the risk of developing progressive multifocal leukoencephalopathy (PML) in a patient who is commencing or undergoing chronic natalizumab therapy, comprising determining the anti-JCV antibody status of the patient, and if the patient is seropositive for JCV antibodies administering natalizumab to the patient on an extended interval dosing (EID) schedule comprising an interval of at least 5 weeks to no more than 6 week.
It is the Examiner’s position that Herbert et al anticipate the instant claims.

9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claims 5-6, 54, 58 stand rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al (Neurology Apr 2014, 82 (10 Supplement) P2.251 and poster) in view of Palavina et al (Ann Neurol. 2014 Dec; 76(6): 802–812).

The teachings of Herbert et al have been discussed, supra. 

The reference teachings differ from Herbert teachings only in the recitation the patients’ anti-JCV antibody positive population index from >0.9 or >1.5 recited in claims 5-6, 54 and 58..

Plavina et al teach that anti-JC virus antibody levels in serum or plasma further define risk of natalizumab-associated progressive multifocal leukencephalopathy.  Plavina teaches patients with no prior immunosuppressant use who were anti-JCV antibody–positive with index of from ≤0.9 to ≤1.5 in the first 24 months of natalizumab treatment had an estimated PML risk of 0.1 per 1,000 patients, whereas those with index > 1.5 had an estimated PML risk of 1.0 per 1,000 patients. The PML risk of 0.1 per 1,000 patients in the lower-index group is similar to that for anti-JCV antibody–negative patients and is approximately 6-fold lower than the level generated by the existing PML risk stratification algorithm using September 2012 data for the anti-JCV antibody–positive group with no prior immunosuppressant use in the first 24 months of natalizumab treatment (0.6 per 1,000).5 The estimated PML risk over 25 to 48 months of natalizumab exposure was 17-fold lower for patients with index ≤ 0.9 (0.3 vs 5.2 per 1,000) and 4-fold lower for patients with index ≤ 1.5 (1.2 vs 5.2 per 1,000) compared with all anti-JCV antibody–positive patients.5 The estimated PML risk for patients with 49 to 72 months of natalizumab exposure was 13-fold lower for patients with index ≤ 0.9 (0.4 vs 5.4 per 1,000) and 4-fold lower for patients with index ≤ 1.5 (1.3 vs 5.4 per 1,000) compared with all anti-JCV antibody–positive patients.5 For patients with an anti-JCV antibody index > 1.5 with no prior immunosuppressant use, the relative risk of PML increased from 0.6 to 1.0 per 1,000 patients over 1 to 24 months of natalizumab exposure and from 5.2 to 8.1 per 1,000 patients over 25 to 48 months of exposure compared with the current PML risk stratification algorithm as of September 2012 (see Discussion). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to target the PML patient population who has anti-JCV antibody index level greater than 0.9 or 1.5 because they are at higher PML estimated risk. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 11/28/2022, have been fully considered, but have not been found convincing.

Applicant submits that Herbert discloses that extended dosing may represent an effective strategy to mitigate PML risk.  The Office further relies on Plavina to allege that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s disclosure to target patients with an anti-JCV antibody index level greater than 0.9 or 1.5 because they are at higher PML estimated risk (see page 6 of the Office action). As with Herbert, however, Plavina likewise expresses uncertainty regarding their data, stating that “[o]ur analysis is based on a hypothesis that continues to evolve and has some limitations. The total number of PML cases included in the analyses (n = 71) was relatively small,and additional cases may influence results.” As such the relevant teachings in both of the cited references are equivocal at best.

This is not found persuasive because the Court held that “the mere use of forward-looking language (such as terms like ‘should’) does not show one way or another whether a person of ordinary skill in the art would have to engage in undue experimentation to perform the claimed invention.”. “[T]he verb tense and word choice used in a prior art reference, taken without an understanding of the state of the art and the nature of the invention, shed no light on enablement.” In re Antor Media Corp., 689 F.3d 1282, 1287 (Fed.Cir.2012).

 Obviousness does not require absolute predictability but only the reasonable expectation of success. See In re Merck and Company Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); and In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988). MPEP 2143.02. Kubin stated that, "[r]esponding to concerns about uncertainty in the prior art influencing the purported success of the claimed combination, this court [in O 'Farrell] stated: '[o]bviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success."' In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)). Applicants have not established, with sufficient evidence, that the combination would have been unreasonable. 

Applicant argues that the present inventors were the first to demonstrate that extending dosing intervals by as little as 1-2 weeks can produce a large reduction in PML risk, and particularly in high-risk patient populations. See as-filed Specification, p. 101 lines 15-16. In this regard, Applicant calls the attention of the Office to the disclosure of at least paragraphs [0109], [0115], and [0121], and FIGS. 1B-1C, 2B-2C, and 3C-3D of Applicant’s specification (US20210188982). Briefly, FIGS. 1B-1C show estimates of time to PML for anti-JCV antibody positive patients without prior immunosuppressant treatment (FIG. 1B), and with prior immunosuppressant treatment (FIG. 1C) according to the dosing schedule described in Example 1; FIGS. 2B-2C show estimates of time to PML for anti-JCV antibody positive patients without prior immunosuppressant treatment (FIG. 2B), and with prior immunosuppressant treatment (FIG. 2C); and FIGS. 3C-3D show estimates of time to PML for anti-JCV antibody positive patients without prior immunosuppressant treatment (FIG. 3C), and with previous immunosuppressant treatment (FIG. 3D). In each example, the EID cohort had significantly reduced numbers of PML cases per patient as compared to the SID cohort for patients without prior immunosuppressant treatment and with prior immunosuppressant treatment (see paragraphs [0109], [0115], and [0121]).

However, the combined reference teachings have arrived to the claimed invention. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 418. In the instant case, “the inventors merely used routine research methods to prove what was already believed to be the case.”  Scientific confirmation of what was already believed to be true may be a valuable contribution, but it does not give rise to a patentable invention.  See KSR, 127 S.Ct. at 1732 (“Granting patent protection to advances that would occur in the ordinary course without real innovation retards progress . . ..”.;  Pfizer, Inc. v. Apotex, Inc, 480 F.3d 1348, 1367-69 (Fed. Cir. 2007) ( simply because the formation and properties of a new compound must be verified through testing does not mean that the compound satisfies the test for patentability “since the expectation of success need only be reasonable, not absolute”); In re Merck Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (“obviousness does not require absolute predictability.”).  Good Science and useful contributions do not necessarily result in patentability.

Applicant argues that neither reference suggests that an extended interval dosing schedule of no more than 6 weeks would be beneficial over a standard dosing interval with respect to reducing PML risk, while still providing adequate disease protection. In this regard, there was clear and explicit uncertainty in the art as to whether extended interval dosing regimens could adequately protect from disease activity. See Muralidharan, et al., “Exposure- disease response analysis of natalizumab in subjects with multiple sclerosis,” J Pharmacokinet Pharmacodyn (2017) 44:263-275 (“dosing subjects with extended-interval dosing regimens (i.e. 300 mg every 6 weeks or 300 mg every 8 weeks) would result in inadequate protection from disease activity”), attached as Exhibit A; see also Specification-as-filed, p. 103 lines 9-11. As such, the skilled artisan was also well aware of relevant and more contemporaneous teachings suggesting that an EID schedule of 5-6 weeks could eliminate the desired therapeutic benefit of natalizumab therapy, and therefore would have no reason to even try such a dosing scheme. Contrary to this expectation in the art, however, the present inventors surprisingly found that efficacy at QSW and Q6W was similar to that at Q4W. Specification-as-filed, para. [0358].

This is not found persuasive because Muralidharan et al teachings with respect to “dosing subjects with extended-interval dosing regimens (i.e. 300 mg every 6 weeks or 300 mg every 8 weeks) would result in inadequate protection from disease activity” is limited to the MS treatment and not to the reducing the risk of developing PML as claimed. Obviousness only requires reasonable expectation of success.

It remains the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to target the PML patient population who has anti-JCV antibody index level greater than 0.9 or 1.5 because they are at higher PML estimated risk. 


11.  Claims 1, 5-6, 8-10, 12-19, 21-22, 26-27, 29-34, 36 and 52-60 stand rejected under 35 U.S.C. 103 as being unpatentable over  WO2014193804  in view of Herbert et al (Neurology Apr 2014, 82 (10 Supplement) P2.251 and poster), Bomprezzi et al (Ther Adv Neurol Disord. 2014 Sep;7(5):227-31, of record) and/or Foley et al (  Multiple Sclerosis, (September 2016) Vol. 22, Supp. 3, pp. 660‐661. Abstract Number: P1251, of record).
 
The `804 publication teaches and claims methods of evaluating a patient's risk of developing Progressive Multifocal Leukoencephalopathy (PML) comprising: determining a JC virus (JCV) antibody titer in a biological sample from the patient, wherein the patient has a negative prior immunosuppressant exposure classification; wherein if the titer is determined to be above a pre-determined level, e.g., above an index level of  0.9 or 1.5, the patient is determined to be at a higher risk of developing PML, and wherein if the titer is determined to be at or below a pre-determined level, e.g., at or below an index level of 1.5 or 0.9 the patient is determined to be at a lower risk of developing PML (published claims 1,2, 4, 8, 10), the method comprising determining a JC virus (JCV) antibody titer in two or more biological samples obtained from the patient over a period of time more than 12 months (>1 year) (published claims 7, 12, 13), wherein if the patient is determined to be at lower risk of developing PML, then the patient is classified as being suitable for treatment with an anti-VLA4 therapy (published claim 17) including a natalizumab therapy (published claim 19), wherein the patient has previously received an anti-VLA4 therapy (published claim 20), wherein the patient as has received an anti-VLA4 during the period of time (published claim 21).  The `804 publication teach that the anti-VLA-4 therapy is administered once weekly and the other once monthly (SID/4wks) (page 57, line 25). 
The reference teachings differ from the claimed invention only in the recitation that the natalizumab is administered to the patient on an EID schedule comprising at least 5wks intervals in claims 1, 4, 8, 26, 33-36, 52; wherein the patient has an anti-JCV antibody index of >0.9 in claim 5  or >1.5 in claims 6, 54 and 58, wherein the EID is 5-8 weeks in claims 9-13, the patient is from about 40kg to less than about 80 kg in weight in claims 15, 16, 17, 18; wherein EID schedule comprises a dose of 300 milligrams in claims 19, 27.
The teachings of Herbert et al have been discussed, supra.

Bomprezzi teaches EID has been proposed as a way to maintain the efficacy of natalizumab while reducing exposure to it.  Bomprezzi teaches that a cohort of patients who received natalizumab at 6-8-weeks intervals instead of the typical infusion every 4 weeks (SID) with the goal to assess if patients on EID had an increase in clinical relapses.  Bomprezzi et al teach that of the patients received natalizumab for  22± 13 months (minimum duration 6 months), 96 patients received EID natalizumab at some point for 20±11 monts (minimum duration 6 months).  Bomprezzi found that there was no significant difference between the relapse rate in the monthly dosing (SID) and the EID groups of patients. Bomprezzi concluded that EID is an optional regimen for maintenance natalizumab therapy (abstract).  Bomprezzi that strategies that could minimize the risks of PML from natalizumab therapy including patients positive for anti-JC virus serology, receive infusions for more than 24 months, or were subjected to prior immunosuppression (see page 227, right col).   Bomprezzi hypothesized that therapeutic effects to reduce the chance of PMLcould be maintained with extending the dosing by periods of 6–8 weeks [extended interval dosing (EID)] and performed a chart review for all consecutive patients and received natalizumab therapy for 6 months or longer over a 7-year period (page 228, left col., 1st ¶ and 4th ¶).  Bomprezzi teaches the MRI scans were obtained as part of the routine management and occurrence of new T2, fluid-attenuated inversion recovery or contrast enhancing lesions were counted as changes from the baseline scan done before the initiation of natalizumab, or the switch to EID regimen (see Methods).  Table 2 shows that 59% of the patients have JC virus antibody positive.  Patients age between 34-41± 11 years old).  96 patients received EID natalizumab at some point for 20 ± 11 months (minimum duration 6 months).  There were 13 relapses in the 96 patients during EID (13%). Using the Equivalence Test Based on the Generalized Linear Mixed Effects Model there was no difference in the relapse rate between monthly dosing and EID. The number of new MRI lesions was 36/340 (11%) in monthly dosing and 8/87 (9%) in EID (page 228, right col., 5th ¶)  EID is currently under investigation in a controlled clinical trial. Its potential for favorably impacting the incidence of PML could only be detected in the context of programs that monitor large numbers of treated patients (last ¶).

Foley et al teach extended interval dosing (EID) has been proposed as a potential risk mitigation strategy for NTZ induced progressive multifocal leukoencephalopathy (PML), with maintained efficacy and a trend toward reduced PML risk observed in a retrospective multi‐center trial.  The  pharmacological response of NTZ EID remains poorly characterized.  Foley teaches a total of 445 NTZ‐infusing patients were evaluated, with 323  on standard interval dosing (SID; every 28‐30 days), and 122 on EID (every 33‐51 days).  NTZ serum concentrations and α4 integrin occupancy were measured at dosing trough prior to infusion in all patients, and at additional time points between infusions in a subset of patients.  The results at 2 hours after NTZ administration, NTZ serum concentrations were similar between the SID and EID cohorts (median=120.5 versus 138.0 mg/ml, respectively; p=0.304), and receptor occupancy was also not different between the two cohorts (median=97% for both; p=0.821).  At 4 weeks post‐infusion, NTZ concentration remained similar in SID versus EID patients (median= 27.7 versus 25.6 mg/ml, respectively; p= 0.117), as did receptor occupancy (median= 89 versus 88%, respectively; p=0.700).  However, by weeks 5 and 6, EID patients exhibited lower trough NTZ concentration (median=16.4 mg/ml) and receptor occupancy (median=80%) compared to that observed at 4 weeks (trough) in SID patients (p< 0.001 for both comparisons).  Also, the proportion of patients with maximal α4 integrin occupancy (at least 95% saturation) was 3‐fold lower at trough EID time points versus the trough time point for SID (9% versus 24%, respectively; p= 0.013).    Foley et al concluded that  EID reduces both NTZ serum concentrations and α4 integrin occupancy levels at trough timepoints, though receptor occupancy  was still generally maintained within the range considered to be protective against disease.  Further research is needed to determine if these reductions lead to an increase in immunological trafficking into the CNS, and could serve as a potential mechanism to reduce PML risk.

Those of skill in the art would have had a reason to use natalizumab EID schedule taught by Herbert et al, Bomprezzi and  Foley et al references as a substitute for the natalizumab therapy taught by `804 publication, because like the natalizumab therapy taught by the `804 publication, natalizumab EID schedule represents an effective strategy to mitigate PML risk.  Moreover, those of skilled in the art would target those patients who have and anti-JCV antibody index of greater than 0.9 and 1.5 because the secondary references teach that extended interval dosing (EID) has the potential to reduce the risk of NTZ induced progressive multifocal leukoencephalopathy (PML).

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 11/28/2022, have been fully considered, but have not been found convincing.

Applicant argues that not only was there explicit uncertainty in the art regarding the potential impact of an EID regimen on PML risk, contemporaneous modeling studies suggested that such dosing schemes would not provide adequate protection against disease. None of the additional references cure this deficiency or rebut this understanding. Indeed, the Bomprezzi and Foley disclosures simply reinforce the same uncertainty clearly articulated by Herbert. Briefly, Bomprezzi explicitly teaches that “it is not clear if EID reduces the risk of PML any more than monthly dosing (see Discussion, page 230, left-hand column). Similarly, Foley explicitly teaches that “[fJurther research is needed to determine if these reductions [in natalizumab serum concentrations with EID] lead to an increase in immunological trafficking into the CNS, and could serve as a potential mechanism to reduce PML risk.” (emphasis added).

However, it remains the Examiner’s position that those of skill in the art would have had a reason to use natalizumab EID schedule taught by Herbert et al, Bomprezzi and  Foley et al references as a substitute for the natalizumab therapy taught by `804 publication, because like the natalizumab therapy taught by the `804 publication, natalizumab EID schedule represents an effective strategy to mitigate PML risk.  Moreover, those of skilled in the art would target those patients who have and anti-JCV antibody index of greater than 0.9 and 1.5 because the secondary references teach that extended interval dosing (EID) has the potential to reduce the risk of NTZ induced progressive multifocal leukoencephalopathy (PML).

12.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.  Claims 1, 5-6, 8-10, 12-19, 21-22, 26-27, 29-34, 36 and 52-60 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 /26 of U.S. Patent No. 10119976 or 11280794 or 10677803, each in view of Herbert et al (Neurology Apr 2014, 82 (10 Supplement) P2.251 and poster), Bomprezzi et al (Ther Adv Neurol Disord. 2014 Sep;7(5):227-31, of record) and/or Foley et al (  Multiple Sclerosis, (September 2016) Vol. 22, Supp. 3, pp. 660‐661. Abstract Number: P1251, of record) for the same reasons set forth in the previous Office Action mailed 05/26/2022.

Applicant’s arguments, filed 11/28/2022, have been fully considered, but have not been found convincing.

Applicant respectfully disagrees with the conclusions of the Office, based on similar logic discussed in detail above. The amended claims are patentably distinct for at least the reason that the skilled artisan, based on the teachings of the cited patents, would have been led away from a methodology that relies on administering natalizumab on an EID schedule responsive to the patient being determined to be seropositive for JCV antibodies wherein said patient has either received, or has not received, prior immunosuppressant treatment.

It remains the Examiner’s position that those of skill in the art would have had a reason to use natalizumab EID schedule taught by Herbert et al, Bomprezzi and  Foley et al references as a substitute for the natalizumab therapy claimed by `976, `794, `803 patents, because like the natalizumab therapy taught by the `976, `794, `803 patents publication, natalizumab EID schedule represents an effective strategy to mitigate PML risk.  Moreover, those of skilled in the art would target those patients who have and anti-JCV antibody index of greater than 0.9 and 1.5 because the secondary references teach that extended interval dosing (EID) has the potential to reduce the risk of NTZ induced progressive multifocal leukoencephalopathy (PML).


14.  No claim is allowed.

 Ryerson et al. Safety and Efficacy of Extended Dose Natalizumab in Multiple Sclerosis: An Ongoing Multicenter Study. (P3.267).  Neurology Apr 2015, 84 (14 Supplement) P3.267.

Ryerson et al  teach that recurrent planned retrospective chart review of NTZ-treated patients from 6 MS centers every six months is ongoing. Patients are stratified into 4 groups: (1) standard dosing (SD)(n=674): q4wks; (2) early extended dosing (EED) (n= 231): q4w3d-6w6d; (3) late extended dosing (LED) (n=245): q7 - 8.5wks; (4) variable extended dosing (VED) (n=208): patients alternating between EED and LED. Adjusted annualized relapse rate (ARR), frequency of steroid usage, new T2 lesions, T1 enhancing lesions, and disease free rate (No Evidence of Disease Activity- NEDA) is calculated. Results: ED groups show comparable efficacy across both clinical and radiological measures compared to SD group. ED ARR has remained low at 0.12 compared to SD of 0.14 with 83%of ED patients having no evidence of radiological activity, compared to 82% in SD cohort. No cases of PML have yet been seen in the ED group, compared to 2 captured in SD. Although the trend is favorable with 861 JCV - antibody positive person years collected thus far, we will need 1248 patient years to reach statistical significance. Conclusion: ED of NTZ up to q8.5wks maintains the excellent efficacy profile of drug, with promising risk reduction of PML.

15.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 6, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644